DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 and 10/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Driving Display Apparatus and Method Acquiring Current Duty to Drive Backlight Unit Based on Excluding Text Area in Input Image.
Claim Objections
Claims 10, 12 and 14 are objected to because of the following informalities:
As per claim 10, the limitation “wherein the acquiring the current duty of claim comprises” should be “wherein the acquiring of the current duty comprises”.
As per claim 12, the limitation “wherein the identifying the current duty comprise” should be “wherein the identifying of the current duty comprises”.
As per claim 14, the limitation “wherein the acquiring the current duty comprises” should be “wherein the acquiring of the current duty comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 20100214209).
As per claim 1, Seo discloses a display apparatus (Fig. 1; [0051]) comprising:
a display panel (#100; [0052]);
a backlight unit (#200; [0060]); and
a processor configured to drive the backlight unit (#200) so as to provide light to the display panel (#100; [0052]-[0053]; [0060]-[0061]; where a processor is inherently present),
wherein the processor is configured to acquire a current duty for driving the backlight unit (#200), based on pixel information of an area excluding a text area in an input image ([0071]-[0077]; [0080]-[0086]), and drive the backlight unit based on the acquired current duty ([0088]-[0091]).
As per claims 2 and 10, Seo discloses the apparatus (method) of claim 1 (claim 9), wherein the processor is configured to (acquiring the current duty of claim comprises) identify(ing) the input image as a plurality of block areas, acquire(ing) feature information on each of the plurality of block areas, and identify(ing) the text area based on the acquired feature information ([0071]-[0080]).

As per claims 4 and 12, Seo discloses the apparatus (method) of claim 3 (claim 11), wherein the processor is configured to (identifying the current duty comprise) identify(ing) the text area based on at least one among at least one ratio of the first pixel information or the second pixel information, a center of gravity, or a degree of dispersion ([0080]-[0083]).
As per claims 5 and 13, Seo discloses the apparatus (method) of claim 1 (claim 9), wherein the backlight unit (#200) comprises a plurality of backlight blocks ([0061]), and
wherein the processor is configured to (identifying the current duty comprise) identify(ing) the input image as a plurality of areas corresponding to the plurality of backlight blocks, respectively ([0080]-[0091]), and acquire(ing) a plurality of current duties for driving the plurality of backlight blocks corresponding to the plurality of areas based on pixel information excluding pixel information of an area corresponding to the text area in the plurality of areas, respectively ([0071]-[0077]; [0082]-[0084]).
As per claims 6 and 14, Seo discloses the apparatus (method) of claim 1 (claim 9), wherein the processor is configured to (acquiring the current duty comprises), based on position information on the text area being received, identify(ing) a position of the text area in the input image based on the position information ([0064]-[0067]; [0071]-[0080]).

As per claim 8, Seo discloses the apparatus of claim 1, wherein the display panel (#100) is a liquid crystal panel ([0054]).
As per claim 9, Seo discloses a method of driving a display apparatus (Fig. 1; [0051]) comprising:
acquiring a current duty configured to drive a backlight unit (#200; [0060]) based on pixel information of an area excluding a text area in an input image ([0071]-[0077]; [0080]-[0086]); and
driving the backlight unit (#200) based on the acquired current duty ([0088]-[0091]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622